Conlan, J.
This is an appeal from an order granting a motion opening a default on the payment of $10 costs, and vacating and setting aside the judgment as to the defendant Solomon.
The appellant complains of the insufficiency of the affidavits Used on the motion, and also of the terms imposed as a condition for opening the default.
Affidavits were read on both sides, and the court, in opening the default and fixing the terms, exercised a judicial discretion which cannot be reviewed on appeal. Traitteur v. Levingston, 13 N. Y. Supp. 603; Spektorsky v. American, etc., Apparatus, 5 App. Div. 621.
• Order appealed from affirmed, with costs.
Olcott, J., concurs.
Order affirmed, with costs.